[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                    FILED
                                                           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 05-10396
                                                               September 20, 2006
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                CLERK

                      D. C. Docket No. 89-00362-CR-JCP

JOHN GALATOLO,

                                                             Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                            Respondent-Appellee.
                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                             (September 20, 2006)

Before TJOFLAT, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      John Galatolo, a federal prisoner proceeding pro se, appeals the district

court’s order denying his motion seeking relief from the district court’s order

denying his 28 U.S.C. § 2255 motion to vacate or correct sentence (the “Motion”).
In the Motion, which Galatolo filed pursuant Rule 60(b)(3) of the Federal Rules of

Civil Procedure, Galatolo raised two types of claims -- claims challenging the

underlying criminal proceedings and a claim concerning the denial of his § 2255

motion. The district court construed the Motion as an application for a writ of error

coram nobis, pursuant to 28 U.S.C. § 1651(a), and denied it. We granted Galatolo a

certificate of appealability (“COA”) on the following two issues: (1) whether the

district court properly construed Galatolo’s Rule 60(b)(3) motion as an application

for a writ of error coram nobis under 28 U.S.C. § 1651(a), when he was

challenging, in part, the resolution of his § 2255 motion to vacate; and (2) if so,

whether the district court properly denied the motion on the basis that Galatolo

should have raised on direct appeal his claim regarding Brady v. Maryland, 373

U.S. 83 (1963).1

       Although the district court erred by construing Galatolo’s motion as a

petition for coram nobis relief, we nevertheless affirm the denial of the motion

based on the following analysis.        See Powers v. United States, 996 F.2d 1121,

1123-24 (11th Cir. 1993) (stating that this Court can affirm on any ground that

appears in the record, “whether or not that ground was relied upon or even

considered by the court below”).


       1
       Because we conclude the district court erred by construing the Motion as a petition for
coram nobis relief, we do not reach the second issue in our COA.

                                              2
       The relevant facts are these. In November 1990, a jury found Galatolo guilty

of (1) conspiracy to possess with intent to distribute cocaine, in violation of 21

U.S.C. § 846 (Count 1); (2) conspiracy to travel in interstate commerce with intent

to distribute the proceeds of, and to promote, illegal activity, in violation of 18

U.S.C. § 371 (Count 2); (3) nineteen counts of possession with intent to distribute,

and distribution of, cocaine, in violation of 21 U.S.C. § 841(a)(1) (Counts 3 through

18, 22, 26, and 28); (4) six counts of racketeering, in violation of 18 U.S.C. § 1952

(Counts 19, 20, 25, 27, 29, and 32); and (5) carrying a firearm during a narcotics

crime, in violation of 18 U.S.C. § 924(c) (Count 23). Galatolo was sentenced to a

545-month term of imprisonment.2              On direct appeal, we affirmed Galatolo’s

convictions and sentence. See United States v. Galatolo, 978 F.2d 719 (11th Cir.

1992) (table).

       In April 1997, Galatolo filed a counseled § 2255 motion to vacate, stating

five grounds for relief, including that the government committed misconduct in

failing to release exculpatory evidence, pursuant to Brady, in violation of his Fifth

and Fourteenth Amendment rights.                In response to Galatolo’s motion, the

government argued, inter alia, that Galatolo had failed to demonstrate a violation of

       2
         This term consisted of: (1) 365 months’ imprisonment as to Count 1, to be served
concurrently with 60 months’ imprisonment as to Counts 2, 32, 19, 20, 25, 27, and 29, and with 240
months’ imprisonment as to Counts 3 through 18 and 22; (2) 60 months’ imprisonment as to Count
23, to run consecutively to all of the other counts; and (3) 120 months’ imprisonment as to Counts
26 and 28, to run concurrently with each other but consecutively to Count 1.

                                                3
Brady. On January 9, 1998, the district court denied the motion on the merits.

Both the district court and this Court denied Galatolo a COA from the denial of his

§ 2255 motion.

      Thereafter, on July 19, 2004, Galatolo filed the instant amended pro se

motion, which he styled as a “[Rule] 60(b)(3) motion for relief from judgment of

conviction [and] sentence and judgment denying § 2255 motion.” In it, he argued:

(1) that his conviction was obtained by fraud because the government intentionally

had   concealed   exculpatory   evidence       in   the   form   of   Drug   Enforcement

Administration (“DEA”) and Florida Department of Law Enforcement (“FDLE”)

reports, and (2) that the government had committed additional fraud by arguing in

the § 2255 proceedings that Galatolo’s Brady claim was without merit.

      The magistrate judge recommended denying the Motion, finding that since

Galatolo’s criminal case had been affirmed on appeal, the Motion based on newly

discovered evidence constituted an application for a writ of coram nobis.           The

magistrate judge further determined that the writ of coram nobis did not provide

relief because: (1) Galatolo’s claims did not allege fundamental errors; and

(2) coram nobis relief was unavailable because Galatolo could have raised the

issues on direct appeal.    More specifically, the magistrate judge found that

“Galatolo has exhausted all available avenues of review of his judgment and



                                           4
conviction.   Consequently, Galatolo’s request . . . to relitigate issues that were

decided or could have been decided on direct appeal, must be denied.” Galatolo did

not file any objections to the magistrate judge’s report and recommendation, and

the district court adopted it and denied Galatolo’s Motion. This appeal followed.

      We first consider whether the district court’s treatment of Galatolo’s Rule

60(b) motion as a petition for coram nobis relief was correct. “The writ of error

coram nobis is an extraordinary remedy of last resort available only in compelling

circumstances where necessary to achieve justice.” United States v. Mills, 221 F.3d

1201, 1203 (11th Cir. 2000). “A court’s jurisdiction over coram nobis petitions is

limited to the review of errors of the most fundamental character.” Id. (internal

quotation marks omitted). Such errors do not include “prejudicial misconduct in

the course of the trial, the misbehavior or partiality of jurors, and newly discovered

evidence.” Id. at 1204. In addition, we have held that:

      coram nobis normally lies only when the petitioner is no longer in
      federal custody. Where a petitioner is still in federal custody, relief
      from a prior invalid conviction must be sought by means of § 2255; for
      coram nobis survives only to the extent that it has not been replaced by
      statute and, therefore, is open to a prisoner only when his statutory
      remedies are unavailable or inadequate.




                                       5
Correa-Negron v. United States, 473 F.2d 684, 685 (5th Cir. 1973) (citations

omitted).3

       Galatolo’s Rule 60(b)(3) motion challenged both the underlying criminal

proceedings and the civil proceedings on his § 2255 motion. Cf. United States v.

Jordan, 915 F.2d 622, 628 (11th Cir. 1990) (observing that “proceedings under §

2255 are not proceedings in the original criminal prosecution; rather, the filing of a

motion pursuant to § 2255 is akin to initiating an independent civil suit”); United

States v. Dunham Concrete Prods., Inc., 501 F.2d 80, 81 (5th Cir. 1974) (“This

Circuit has long taken the view that § 2255 proceedings are, like habeas matters,

civil actions mainly standing on their own bottoms . . . .”); Rosecrans v. United

States, 378 F.2d 561, 565-66 (5th Cir. 1967) (stating that “[a] motion under § 2255

. . . is an independent civil proceeding, and it is not a part of the proceedings in the

criminal case in which the sentence attacked was imposed.”).

       To the extent that Galatolo’s motion challenged his underlying convictions

and sentences, the general rule is well-established that a collateral attack upon a

federal conviction and sentence must be brought pursuant to § 2255. See 28 U.S.C.

§ 2255; Birdsell v. Alabama, 834 F.2d 920, 922 & n.5 (11th Cir. 1987).                         In



       3
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we adopted
as binding precedent all decisions of the former Fifth Circuit handed down prior to the close of
business on September 30, 1981.

                                                6
Gonzalez v. Crosby, __ U.S. __, __ 125 S. Ct. 2641 (2005), the Supreme Court

recently held that a Rule 60(b) motion that “seeks to add a new ground for relief,”

or “attacks the federal court’s previous resolution of a claim on the merits,”

constitutes a second or successive petition for writ of habeas corpus. Id. at 2648

(emphasis removed).4 Because Galatolo is in federal custody and there is no reason

to believe that his statutory remedies under § 2255 are inadequate, and in light of

the Supreme Court’s holding in Gonzalez, the district court erred by construing the

claims attacking Galatolo’s convictions and sentences as coram nobis requests.

       Rather, the district court should have considered those claims as the

equivalent of a successive § 2255 motion for which Galatolo failed to seek or

obtain our consent, as he must under the gatekeeping mechanisms of the AEDPA.

See 28 U.S.C. § 2255 (cross-referencing 28 U.S.C. § 2244 (as amended)).

“Without authorization, the district court lacks jurisdiction to consider a second or

successive petition.” Farris v. United States, 333 F.3d 1211, 1216 (11th Cir. 2003).

 Because Galatolo’s failure to obtain our leave to proceed is fatal to the claims he

asserts concerning the underlying criminal proceedings and his conviction and




       4
         Although the Supreme Court’s decision in Gonzalez addressed only habeas petitions brought
pursuant to 28 U.S.C. § 2254, see Gonzalez, __ U.S. at __, 125 S.Ct. at 2646 n.3, we see no reason
why it should not apply to the instant § 2255 proceedings. Cf. Gay v. United States, 816 F.2d 614,
616 n.1 (11th Cir. 1987) (noting that “the principles developed in habeas cases also apply to [§] 2255
motions”).

                                                  7
sentence, we affirm the result below as to those claims, albeit on the basis of

analysis different from the district court’s.

      As for the argument in Galatolo’s Motion concerning his civil § 2255

proceedings -- again, one of Galatolo’s arguments was that the government

committed fraud on the court by arguing, in response to Galatolo’s Brady claim in

his § 2255 motion, that the claim had no merit -- the district court likewise erred by

construing it as a request for coram nobis relief. Cf. Correa-Negron, 473 F.2d at

685 (noting express abolition of coram nobis relief in federal civil actions). We

nevertheless affirm the denial of the Motion because to the extent that it sought

relief under Rule 60(b), the Motion was untimely. A Rule 60(b) motion alleging

“fraud, . . . misrepresentation, or other misconduct of an adverse party” must be

made “not more than one year after the judgment, order, or proceeding was entered

or taken.” Fed. R. Civ. P. 60(b).

      In sum, we affirm the district court’s denial of Galatolo’s Motion. Although

the district court erroneously characterized the relief sought, Galatolo’s motion was

properly denied because some of his claims were, in essence, second or habeas

applications, for which Galatolo had not gotten leave from this Court, while the

remaining claim was untimely.

      AFFIRMED.



                                            8